Proceeding pursuant to CPLR article 78 to review a determination of the respondent State Commissioner, dated June 5, 1974 and made after a statutory fair hearing, which affirmed the denial by the respondent county Commissioner of petitioner’s application for certain medical assistance payments. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. On this record the determination is supported by substantial evidence. Hopkins, Acting P. J., Cohalan, Christ, Shapiro and Titone, JJ., concur.